Title: To Thomas Jefferson from Jefferson Neilson, 8 January 1826
From: Neilson, Jefferson
To: Jefferson, Thomas


Dear Sir
Transylvania University
Jan 8th 1826
Desirous of entering the Senior Class of Centre College, I am Induced to write these few lines for the purpose of ascertaining what attainments are requisite, and when the next Session commences, also the necessary expenses for the Sessions and the number of Students that are now in College, and whether the Students are permitted to board in private houses. By answering these questions you will oblige your sincere friendJefferson Neilson